DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 14 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or the applicant, regards as the invention.
Claim 14 recites “the microfluidic channel is adapted to travel from a first surface of the first substrate, through a first aperture, to the second surface of the first substrate and then return to the first surface via a second aperture” It is unclear what a first and second surface of the substrate are limited to concerning the arrangement of the surfaces in the substrate. Moreover, it is unclear how the channel is adapted to travel from a first surface to second surface through an aperture and then back to the first  via a second aperture, is the term “adapted to travel” being used to refer to the position, location or extend of the first channel in relation to substrate surfaces and the aperture or something else?  For purposes of compact prosecution, claim 14 requires a microfluidic channel including a substrate including a first and a second aperture where the channel traverses the first aperture and the second aperture. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13 and 15-22 are rejected under 35 U.S.C. 103 as being unpatentable over Zappia et al (International Publication WO 2011/050110) cited in the information disclosure statement by applicant.
Regarding claim 1, Zappia teaches a microfluidic device (referred to as system 2800) comprising: 
a micro-channel (referred to as a fluid channel 2810 in [00221] and illustrated in Figure 29) (wherein regarding the dimension of a micro-channel, see claim 17 of Zappia, which recites “sample collection pad are dimensioned to receive less than approximately 250 micro-liters of the biological sample” and is consistent with a microdevice including a microchannel) configured to provide a fluid flow path (which corresponds to a fluid passage, see claim 1, which recites “to force fluid from the fluid chamber, through the fluid passage”), comprising: 
at least one area of interest (referred to as an orifice 2904 in [00220]) within the micro-channel (2810), and a bubble diversion region (referred to as a bubble termination pathway 2806 in [00223]) adjacent to at least one the area of interest (which corresponds to an orifice 2904 in [00223]), the bubble diversion region (i.e. bubble termination pathway 2806)  having a lower flow resistance than the flow resistance of the area of interest (see [00223], which recites the [b]ubble termination pathway 2806, or a portion thereof, may be located vertically higher that at least a portion of fluid channel 2810 to permit gas bubbles to rise upwardly from fluid channel 2810”) (wherein the resistance to flow in the bubble termination pathway is lower than the resistance to flow of the area of interest because the bubbles naturally flow to the bubble termination pathway because resistance is greater in narrow places compared to wider places, see Figures 32A wherein the bubble termination pathway is wider than the fluid channel 2810 and therefore the resistance of  the bubble termination path is lower than the resistance of the channel, which is consistent with the instant specification page 12 lines 20-16, which explains the resistance  and channel size inverse relationship). 
Even though reference Zappia does not explicitly state the channel is a micro-channel, it would have been obvious to one of ordinary skill in the art at the time of the invention to change the dimension of the channel because such a  modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Regarding claim 2, Zappia teaches the microfluidics device of claim 1 wherein the at least one area of interest is surrounded, on at least one side, by the bubble diversion region, the bubble diversion region having a lower flow resistance than the flow resistance of the area of interest (wherein to surround means “to constitute part of the environment of”, see “surround” Merriam-Webster.com Dictionary, Merriam-Webster) (wherein the resistance to flow in the bubble termination pathway is lower than the resistance to flow of the area of interest because the bubbles naturally flow to the bubble termination pathway because resistance is greater in narrow places compared to wider places, see Figures 32A wherein the bubble termination pathway is wider than the fluid channel 2810 and therefore the resistance of  the bubble termination path surrounding the area of interest is lower than the resistance of the channel) .
Regarding claim 3, Zappia teaches the microfluidics device of claim 1 wherein the bubble diversion region is in fluid communication with the at least one area of interest (see Figures 28-32A-E and 37A-D wherein figs 28 - 32A-E and 37 A-D): wherein the "bubble diversion region (2806) is in fluid communication and it surrounds the "area of interest" (2904), the region and the area comprised in a chamber, and wherein the bubble diversion region (2806) is in the form of a groove).
Regarding claim 4, Zappia teaches the micro-channel as claimed claim 1 wherein the bubble diversion region and area of interest are formed from a single chamber (see Figures 28-32A-E and 37A-D wherein figs 28 - 32A-E and 37 A-D): wherein the "bubble diversion region (2806) is in fluid communication and it surrounds the "area of interest" (2904), the region and the area comprised in a chamber, and wherein the bubble diversion region (2806) is in the form of a groove).
Regarding claim 5, Zappia teaches the microfluidics device of claim 1 comprising at least one chamber (see Figures 28-32A-E and 37A-D wherein figs 28 - 32A-E and 37 A-D): wherein the "bubble diversion region (2806) is in fluid communication and it surrounds the "area of interest" (2904), the region and the area comprised in a chamber, and wherein the bubble diversion region (2806) is in the form of a groove).
Regarding claim 6, Zappia teaches the microfluidics device of claim 1 wherein the at least one area of interest is within the at least one chamber (see Figures 28-32A-E and 37A-D wherein figs 28 - 32A-E and 37 A-D): wherein the "bubble diversion region (2806) is in fluid communication and it surrounds the "area of interest" (2904), the region and the area comprised in a chamber, and wherein the bubble diversion region (2806) is in the form of a groove).
Regarding claim 7, Zappia teaches the microfluidics device of claim 1 wherein the bubble diversion region has a greater relative height than the height of the at least one area of interest (see figures 28-23A-D and 37A-D wherein the bubble diversion region (2806) has a relative greater height and a greater cross-sectional area than the area of interest (2906)).
Regarding claim 8, Zappia teaches the microfluidics device of claim 1 wherein the bubble diversion region has a greater cross sectional area than the cross sectional area of the at least one area of interest (see figures 28-23A-D and 37A-D wherein the bubble diversion region (2806) has a relative greater height and a greater cross-sectional area than the area of interest (2906)).
Regarding claim 9, Zappia teaches the microfluidics device of claim 1 wherein the micro-channel is formed as a groove in a first substrate (referred to as a lower portion 2802 in [0011] and a second substrate (referred to as an upper portion 2801 in [0011]) is overlaid thus enclosing the micro-channel (210).
Regarding claim 10, Zappia teaches the microfluidics device of claim 9 wherein the first substrate and second substrate are bonded together (i.e. sealed together, see [0011]).
Regarding claim 11, Zappia teaches the microfluidics device of claim 1 wherein the bubble diversion region is in the form of one or more grooves in an upper portion of the microfluidic channel (see Figures 28-32A-E and 37A-D wherein the "bubble diversion region (2806) is in fluid communication and it surrounds the "area of interest" (2904), the region and the area comprised in a chamber, and wherein the bubble diversion region (2806) is in the form of a groove).
Regarding claim 12, Zappia teaches the microfluidics device of claim 9 wherein the bubble diversion region is at least partially formed in or by a plug (referred to as a lower surface 2902 in [00225]) which is insertable into the first or second substrate, said plug adapted to form at least part of the microchannel (see Figures 28 - 32A-E and 37 A-D, wherein the bubble diversion region (2806) is partially formed by a plug (2902) insertable into the first substrate (2802), see also [0024] and [00225]) and wherein the bubble diversion area (2806) is provided on the surface of the plug (2902)).
Regarding claim 13, Zappia teaches the microfluidics device of claim 12 wherein the geometry of the bubble diversion area is provided on the surface of the plug that forms part of the micro-channel (see Figures 28 - 32A-E and 37 A-D, wherein the bubble diversion region (2806) is partially formed by a plug (2902) insertable into the first substrate (2802), see also [0024] and [00225]) and wherein the bubble diversion area (2806) is provided on the surface of the plug (2902)).
Regarding claim 15, Zappia teaches the microfluidics device of claim 9 wherein the second surface of the first substrate comprises a plug receiving section (see Figures 32 A-D and 37 A-D wherein the second substrate (2802) comprises a plug receiving section (2904)).
Regarding claim 16, Zappia teaches the microfluidics device of claim 15 wherein the plug receiving section is configured to receive a plug in a push fit or friction fit manner and the geometry of the bubble diversion area is provided on the second surface of the first substrate (see Figures 32A-D and 37 A-D wherein the second substrate (2802) comprises a plug receiving section (2904)).
Regarding claim 17, Zappia teaches the microfluidics device of claim 16 wherein a plug is inserted into the plug receiving section and (the plug) forms a wall of a portion of the microfluidic channel (see [00225] and Figures 28 - 32A-E and 37A-D a plug (2902) located above the section (2904) suitable to receive the plug (2902). Moreover, said plug (2902) is suitable to be inserted into the section (2904) and as instant specification is silent to unexpected results, it would have been obvious to one of ordinary skill in the art at the time the invention was made to insert the section thereby making parts integral because such modification would have involved making elements integral.  Making elements integral is generally recognized as being within the level of ordinary skill in the art.  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).
Regarding claim 18, Zappia teaches the microfluidics device of claim 1 wherein the bubble diversion region begins upstream of the at least one area of interest (see Figures 28-32A-E and 37A-D wherein figs 28 - 32A-E and 37 A-D): wherein the "bubble diversion region (2806) is in fluid communication and it surrounds the "area of interest" (2904), the region and the area comprised in a chamber, and wherein the bubble diversion region (2806) is in the form of a groove).
Regarding claim 19, Zappia teaches the microfluidics device of claim 1 wherein the bubble diversion region is on at least part of the boundary of the at least one area of interest (see Figures 28-32A-E and 37A-D wherein figs 28 - 32A-E and 37 A-D): wherein the "bubble diversion region (2806) is in fluid communication and surrounds the "area of interest" (2904), the region and the area comprised in a chamber, and wherein the bubble diversion region (2806) is in the form of a groove).
Regarding claim 20, Zappia teaches the microfluidics device of claim 1 wherein the bubble diversion region surrounds both sides of the at least one area of interest (see Figures 28-32A-E and 37A-D wherein figs 28 - 32A-E and 37 A-D): wherein the "bubble diversion region (2806) is in fluid communication and it surrounds the "area of interest" (2904), the region and the area comprised in a chamber, and wherein the bubble diversion region (2806) is in the form of a groove).
Regarding claim 21, Zappia teaches the microfluidics device of claim 1 wherein the bubble diversion region comprises of a plurality of grooves (referred to as cavities 3302 and 3304 in [00228]).
Regarding claim 22, teaches the microfluidics device of claim 1 wherein a wall of the bubble diversion region is curved (see [0007], which recites “Bubble termination pathway 2806, cavity 2900, core 2808, orifice 2904, and/or cavity 2906 may have substantially annular shapes”).
Regarding claim 23, Zappia teaches the microfluidics device of claim 1 wherein the micro-channel is formed, at least partially, within a substrate and configured to provide a fluid flow path (see Figures 28-32A-E and 37A-D wherein figs 28 - 32A-E and 37 A-D wherein the "bubble diversion region (2806) is in fluid communication and it surrounds the "area of interest" (2904), the region and the area comprised in a chamber, and wherein the bubble diversion region (2806) is in the form of a groove).
Regarding claim 24, Zappia teaches the microfluidics device as claimed in claim 23 wherein the microfluidics device is a continuous flow micro-channel device (see Figure 33 which shows a continuous flow micro-channel device). 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Zappia in view of Tso et al (US Patent No. 6,635,226).
Regarding claim 14, Zappia teaches the microfluidics device of claim 9 wherein the microfluidic channel is adapted to travel from a first surface of the first substrate, through a first aperture, to the second surface of the first substrate and then return to the first surface via a second aperture (see [00227] and Figure 33 wherein a bubble trap system (2800) comprising multiple cavities as illustrated in Figures 32A-E (2900) wherein the first substrate (2802) has an aperture (2804) including a flow path traveling through aperture.
Zappia does not explicitly teach a microfluidics device having a second aperture through which a channel traverses from a second surface to a first surface. 
In the analogous art of providing a microanalytical device, Tso teaches a microfluidics device (referred to as a microanalytical device in the abstract) including a substrate (referred to as a substrate 4) including microchannels and microcavities (see abstract) where a first aperture communicates with a separation compartment and a second aperture communicates with the separation compartment (see column 14 lines 25-58, which recites “[t]he device 2 of FIG. 4 can be formed by laser ablating a microchannel 10, a reservoir means 16 and a fluid conducting means 18 in the substrate 4. A separation microcolumn, reservoir compartment and a fluid conducting compartment are then provided by folding the flexible substrate at the fold means 26 such that the cover plate portion 20 encloses the microchannel, reservoir and fluid conducting means. In each of the above-described devices, the cover plate 20 can also include a variety of apertures or other features which have been laser ablated or otherwise fabricated therein. Particularly, a first aperture can be arranged to communicate with the separation compartment (formed by the combination of microchannel 10 and cover plate 20) adjacent the upstream terminus 12 of the microchannel 10 to provide an inlet port 22. The inlet port enables the passage of fluid from an external Source into the separation compartment when the cover plate 20 is arranged over the first planar surface 6. A second aperture can likewise be arranged to communicate with the separation microcolumn adjacent the downstream terminus 14 of the microchannel 10 to form an outlet port 24, enabling passage of fluid from the separation compartment to an external receptacle”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a second aperture through which a channel traverses for the benefit of “enabling passage of fluid from the separation compartment to an external receptacle” (see column 14 lines 25-56).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BORTOLI whose telephone number is (571)270-3179. The examiner can normally be reached 9:30 A.M. to 5:30 P.M. Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JONATHAN BORTOLI/         Examiner, Art Unit 1797                                                                                                                                                                                               
/JENNIFER WECKER/         Primary Examiner, Art Unit 1797